Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority to EP 18152116.2 filed on January 17, 2018 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on April 24, 2019, February 18, 2020, January 21, 2021 and March 12, 2021 have been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 9-10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 7, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d)
In claim 9, there is insufficient antecedent basis for “the medium” recited in line 6 in the claim.
In claim 10, there is insufficient antecedent basis for “the stirring vessel” recited in line 3-4 in the claim.
In claim 16, there is insufficient antecedent basis for “the medium” recited in line 4-5 in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-5, 7-9, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cornelissen et al. (US Pub. 2017/0367515) (new cited).
Regarding claims 1, 13 and 15, Cornelissen et al. discloses a kitchen appliance that capable of performing a method for operating a heating element (15), in particular in a food processor (1, kitchen appliance) for at least partially automatic preparation of foodstuff (3), wherein the following steps are performed: (a) detecting (via electrical ohmmeter) an electrical resistance of the heating element (15) such that at least one resistance value is determined, (b) performed a heating operation on the heating 
Regarding claim 2, Cornelissen et al. discloses the heating operation is carried out as temperature control of the heating element with temperature as controlled parameter (Par. 17 and 40).
Regarding claim 4, Cornelissen et al. discloses a local temperature change in the heating element (15) is detected based on the at least one resistance value, preferably in that in the step (b) a change characteristic of the determined resistance values is valuated, wherein preferably for this purpose in the step (a) at least a temporal course or a gradient of the resistance values is determined (Par. 16-17 and 40).
Regarding claim 5, Cornelissen et al. discloses a resistance gradient is determined by repeated detection of the resistance during the heating operation, a detection time being determined for this purpose for respective resistance values (Par. 16-17 and 40).
Regarding claim 7, Cornelissen et al. discloses the total resistance of the heating element (15) is detected in step (a), preferably the heating operation being carried out as a temperature control in accordance with step (b) by determining the temperature in the heating element (15) for temperature control exclusively on the basis of the detection of the total resistance of the heating element in accordance with step (a) (Par. 16-17 and 40).
Regarding claim 8, Cornelissen et al. discloses wherein at or after step (b) an analysis of the at least one determined resistance value is carried out, at least one of 
Regarding claim 9, Cornelissen et al. discloses wherein analysis results being determined by the analysis of information on a composition of the medium, at least a type or an amount of at least one foodstuff in the stirring vessel (via ultrasound transmitter 5, ultrasound receiver 6, ultrasound controller 9 and ultrasound evaluation device 10) (Fig. 1, Par. 22 and 25-29).
Regarding claim 14, Cornelissen et al. discloses the heating system is configured to at least perform a method for operating a heating element (15) for the at least partially automatic preparation of foodstuffs (3), wherein the following steps are performed: (a) detecting an electrical resistance of the heating element such that at least one resistance value is determined, (b) performing a heating operation on the heating element based on the at least one determined resistance value to perform the heating operation depending on a temperature of the heating element (Fig. 2; Par. 16-17 and 40).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornelissen et al. (US Pub. 2017/0367515) in view of Rosenbauer et al. (US Pub. 2010/0018963).
Regarding claim 3, Cornelissen et al. discloses substantially all features of the claimed invention as set forth above including the resistance is repeatedly detected in accordance with step (a) during heating operation except the resistance is repeatedly detected in accordance with step (a) during heating operation, the resistance value in each case being determined by comparing at least one measured current value from a current measurement in the heating element and at least one measured voltage value from a voltage measurement in the heating element with one another.  Rosenbauer et al. discloses the resistance is repeatedly detected (via shunt resistor) in accordance with step (a) during heating operation, the resistance value in each case being determined by comparing at least one measured current value from a current 
Regarding claim 6, Rosenbauer et al. discloses the detection time being stored with the respective resistance value (Par. 14, 19 and 28-31).
Regarding claim 16, Rosenbauer et al. discloses the heating element (14) is configured as a thick-film heater (Par. 23).
Claims 10, 12 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbauer et al. (US Pub. 2010/0018963) (new cited) in view of Cornelissen et al. (US Pub. 2017/0367515).
Regarding claim 10, Rosenbauer et al. discloses a method for protecting a heating element, and heating device having a detection device for operating a heating element (14), in particular in a food processor (via domestic appliance; Par. 20) for at least partially automatic preparation of foodstuff, comprising: a voltage measuring device (via at shunt resistance 10 and voltage tab 6) for measuring an electric voltage at the heating element (14), a current measurement device (shunt resistance 10) for 
Regarding claim 12, Rosenbauer et al. discloses the detection device is adapted to perform a method for operating a heating element (14) for the at least partially automatic preparation of foodstuffs, wherein the following steps are performed: detecting an electrical resistance of the heating element (14) such that at least one resistance value is determined (Par. 23-25).  Cornelissen et al. also discloses the detection device is adapted to perform a method for operating a heating element (15) for the at least partially automatic preparation of foodstuffs, wherein the following steps are performed: (a) detecting an electrical resistance of the heating element (15) such 
Regarding claims 17-18, Rosenbauer et al. discloses a method for protecting a heating element, and heating device having a computer program (monitor facility 8 has a microcontroller and a memory) (Par. 26) for operating a heating element (14), the computer program product being adapted to initiate execution of the following steps when executed by an electronic evaluation device: (a) detecting an electrical resistance of the heating element such that at least one resistance value is determined (Fig. 1; Par. 19-31).  Rosenbauer et al. does not disclose carrying out a heating operation on the heating element using the at least one determined resistance value in order to carry out the heating operation as a function of a temperature of the heating element.  Cornelissen et al. discloses carrying out a heating operation on the heating element (15) using the at least one determined resistance value in order to carry out the heating operation as a function of a temperature of the heating element (15) (Fig. 2; Par. 16-17 and 40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Rosenbauer et al., carrying out a heating operation on the heating element using the at least one determined resistance value in order to carry out the heating operation as a function of a temperature of the heating element, as taught by Cornelissen et al., for the purpose of monitoring the temperature of the heating element to operate the appliance.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbauer et al. (US Pub. 2010/0018963) in view of Cornelissen et al. (US Pub. 2017/0367515) and further view of de Cremoux et al. (US Pub. 2009/0146623) (new cited).
Regarding claim 11, Rosenbauer/Cornelissen et al. discloses substantially all features of the claimed invention as set forth above including the voltage measuring device (Par. 24-25 and 29) except the voltage measuring device comprises an active rectifier so that a voltage drop in diodes of the voltage measuring device can be compensated at least partially or predominantly.  de Cremoux et al. discloses the used of the voltage measuring device comprises an active rectifier so that a voltage drop in diodes of the voltage measuring device can be compensated at least partially or predominantly (Par. 79).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Rosenbauer/Cornelissen, the voltage measuring device comprises an active rectifier so that a voltage drop in diodes of the voltage measuring device can be compensated at least partially or predominantly, de Cremoux et al., for the purpose of suitable to the user application to compensate for the delays that can occur between asserting a control signal for a transistor/switch to switch on or off.
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornelissen et al. (US Pub. 2017/0367515) in view of Jiang (US Pub. 2018/0008089) (new cited).
Regarding claims 17-18, Cornelissen et al. discloses a kitchen appliance that capable of performing a method for operating a heating element (15) , in particular in a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        12/3/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761